Citation Nr: 1437614	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-29 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a compression fracture at L1 and L3, status post laminectomy (aside from the period during which a temporary 100 percent total disability rating for convalescence was assigned under 38 C.F.R. § 4.30 from December 19, 2007, to March 31, 2008.)

2.  Entitlement to service connection for neural deficiencies of the right lower extremity. 

3.  Entitlement to service connection for neural deficiencies of the left lower extremity. 

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 December 1982.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Huntingdon, West Virginia, prepared for the RO in Roanoke, Virginia.  The case was remanded by the Board in February 2012 and is now ready for appellate review.  

In October 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).      

At the October 2011 hearing, the Veteran testified as to having urinary incontinence and an enlarged prostate, and the Board in February 2012 referred these matters to the RO for appropriate development.  As the record subsequent to the remand does not reflect any development of these matters, they are again REFERRED to the RO for appropriate action.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents in the Virtual VA file reveal VA clinical records dated through August 2012 not physically of record but documented to have been considered in the October 2012 Supplemental Statement of the Case, and a May 2014 brief from the Veteran's representative, a copy of which has been physically added to the claims file.  The documents in the Virtual VA file are otherwise either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

FINDINGS OF FACT

1.  For the entirety of the appeal period (aside from the period during which a temporary 100 percent total disability rating for convalescence was assigned under 38 C.F.R. § 4.30 from December 19, 2007, to March 31, 2008), residuals of a post- compression fracture at L1 and L3, status post laminectomy have not been manifested by limitation of motion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes of intervertebral disc syndrome requiring bedrest prescribed by a physician having a total duration of at least four weeks during a 12 month period.  

2.  Residuals of a post-compression fracture at L1 and L3, status post laminectomy do not include neural deficiencies of the right or left lower extremity or any other neurologic impairment; the Veteran does not otherwise have neural deficiencies of the right or left lower extremity as a result of an in-service event, symptomatology, or pathology or the service connected lumbar spine disability, to include by way of aggravation.   

3.  The service connected disabilities consist of depressive disorder, rated as 30 percent disabling; residuals of a post- compression fracture at L1 and L3, status post laminectomy, rated as 20 percent disabling; and a postoperative right inguinal hernia and dog bite scar of the left thigh, each rated as noncompensable; the service connected disabilities combine to be 40 percent disabling.  

4.  The Veteran reported in his application for TDIU that has education through four years of high school and has work experience as a mechanic and truck driver; he also reported therein that he became too disabled to work in July 2007. 

5.  The Veteran's service-connected disabilities do not prevent him from securing and following a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  For the entirety of the appeal period (aside from the period during which a temporary 100 percent total disability rating for convalescence was assigned under 38 C.F.R. § 4.30 from December 19, 2007, to March 31, 2008), the criteria for a rating in excess of 20 percent for residuals of a compression fracture at L1 and L3, status post laminectomy are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2013).

2.  The criteria for service connection for neural deficiencies of the right or left lower extremity are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).

3.  The criteria for TDIU have not been met.  38 U.S.C.A §§ 5103A, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issues adjudicated herein.  Specifically, an October 2007 letter, sent prior to the initial unfavorable decision issued in August 2008, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for his service connected back disability and TDIU, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Similar notice with respect to the claim for service connection for neural deficiencies in the lower extremity was provided to the Veteran by a May 2008 letter, also issued prior to the initial unfavorable decision issued in August 2008.
These letters also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

Relevant to the duty to assist, the Veteran's service treatment records (STRs), post-service treatment records, and reports from the Social Security Administration (SSA) have been obtained and considered.  The Veteran was also provided a VA examination in February 2012 that is adequate to decide the issues on appeal.  In this regard, the nurse practitioner who conducted the examination considered all of the pertinent evidence of record, as well as the statements of the Veteran, and rendered definitive assessments as to the nature and severity of the service connected lumbar spine residuals at issue-to include whether such residuals include neural deficiencies in the lower extremities and their impact upon functioning-based on consideration of this evidence and the statements of the Veteran.  He also rendered clinical findings as to the severity of the service connected right inguinal hernia and scars, to include their impact on functioning.  While the requested assessment of the impact upon occupational functioning of the service connected psychiatric disability was not rendered, there is adequate evidence of record to make such a determination as set forth below.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Additionally, the development requested in the February 2012 remand has been substantially completed.  In this regard, the reports from the aforementioned February 2012 VA examination, while not including the requested assessment as to the impact of occupational functioning caused by the service connected psychiatric disability as noted above, otherwise reflect compliance with the Board's February 2012 remand instructions.  Moreover, the "current and complete" VA treatment records requested in the February 2012 remand, dated at the time of this writing through August 22, 2012, have been obtained.  In short, the Board finds that there has been substantial compliance with the instructions of its remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Additionally, as previously noted, in October 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2011 hearing, the Veterans Law Judge noted the issues on appeal.  Additionally, the undersigned also solicited information from the Veteran as to the existence of any potentially relevant evidence that had not been obtained, and held the record open for 60 days for the specific purpose of securing such evidence.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  

Furthermore, based on the Veteran's hearing testimony, the Board remanded the case to obtain a VA examination to determine the nature and severity of the service connected lumbosacral spine residuals, to include whether such residuals included neural deficiencies in the lower extremities and the impact upon employment of such residuals.  As noted in the preceding paragraphs, there has been substantial compliance with the remand directives with respect the claims adjudicated herein, and nothing gives rise to the possibility that evidence had been overlooked with regard to these claims.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) with respect to the matters decided herein.   

In light of the above, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated in this decision.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case as to the issues adjudicated below, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims decided herein. 

II.  Legal Criteria/Analysis

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A.  Increased Rating for Residuals of a compression fracture/Service connection for Neural Deficiencies of the Lower Extremities  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

The Veteran's service-connected residuals of compression fractures at L1 and L3, status post laminectomy are currently evaluated pursuant to DC 5242 (degenerative arthritis of the spine).  Such disability is rated under the General Rating Formula for Diseases and Injuries of the Spine. 

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions: 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (IDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Summarizing the pertinent evidence with the above criteria in mind, the STRs document that as a result of a motorcycle accident in February 1982, the Veteran sustained injuries to include minor compression fractures at L1 and L3.  

After service, the first VA examination conducted in November 1983 included x-rays of the lumbar spine that showed an old fracture at L3 with minimal anterior wedging that appeared to be well healed.  Slight wedging was also noted at L1 which was felt to possibly be due to old trauma.  The T12/L1 interspace was slightly narrow.  Upon examination at that time, back motion was said to be "almost normal," with forward flexion limited to 85 degrees.  The straight leg raising test was normal.  Thereafter, service connection for residuals of compression fractures at L1 and L3 was granted by a January 1984 rating decision.  A 20 percent rating was assigned. 

Turning to some of the more recent pertinent evidence, a March 2007 VA outpatient treatment report referred to magnetic resonance imaging in 2001 that was said to have demonstrated mild spinal stenosis of L4-L5.  The examination of the spine at that time reflected pain with straight leg raising on the right at 20 degrees and a limping gait.  The diagnoses included lumbago with radiculopathy.  An April 2007 VA outpatient treatment report noted that the Veteran was having continuing problems with low back pain and radiculopathy and was receiving treatment in the pain clinic for such symptoms.  Magnetic resonance imaging of the lumbosacral spine conducted at that time showed mild levoscoliosis; disc desiccation at almost all levels; narrowing of the intervertebral disc spaces at L1-L2; a broad based disc bulge with central disc protrusion at L2-L3 causing mild canal stenosis; a mild broad based disc bulge at L4-L5; and a mild broad based and right paracentral and lateral disc bulge with annular tear at L5-S1.  

Another VA outpatient treatment report dated later in April 2007 reflected complaints of right hip pain located in front of the groin that went down the right leg.  A May 2007 VA outpatient treatment report showed the Veteran describing a "very painful" back, particularly in his right lower extremity.  He reported a sharp pain from his groin region that radiated down the back of his buttocks to the posterior lower extremity.  Following the examination, the assessment was continuing pain in the right lower extremity and the groin region.  Another VA clinical record dated in May 2007 noted that the Veteran had sciatica, which was described as leg pain often due to pressure on the nerve in the low back that connects to the sciatic nerve.  

Reports from an October 2007 VA examination of the spine showed the Veteran describing stiffness, weakness, spasms, and pain in his lower back, with the pain described as sharp, severe, constant, and daily.  He reported there was no radiation of pain, and also admitted to post-service injuries to the back, to include an automobile accident in 1985 and work related problems associated with working with a piano company.  Upon physical examination of the spine, the Veteran's posture was normal and the spine was symmetrical in appearance.  He walked with a slow and deliberate gait.  There were no abnormal spinal curvatures and there was no thoracolumbar ankylosis.  The motor and sensory examinations, to include in the lower extremities, were negative, and reflexes were normal in the lower extremities.  Motion was to 90 degrees of flexion, 20 degrees of extension, 15 degrees of left lateral flexion, 20 degrees of left lateral rotation, 10 degrees of right lateral flexion, and 20 degrees of right lateral rotation.  The examiner noted that there was objective evidence of pain with active motion.  Repetitive motion produced objective evidence of pain but no additional loss of motion. 

The examiner remarked that the Veteran had been unemployed for less than a year, and that the Veteran claimed that the reason for his unemployment was his back problems.  After referencing the April 2007 magnetic resonance imaging findings reported above herein, the diagnosis was "no radiographic evidence of compression fracture or residual to L1 and L3" and "radiographic evidence of multilevel disk bulging."  The examiner also listed some effects on usual daily activities due to back pain, but said such were the result of "non-compression fracture causes." 

In December 2007, the Veteran underwent surgery for a disability characterized as "[l]umbar spinal stenosis L2-3 with significant symptomatology," at a private medical facility.  Procedures accomplished at that time consisted of a decompressive lumbar laminectomy at L2-L3; bilateral mesial facetectomies; bilateral L3 foraminotomies; and a bilateral L2-3 diskectomy.  Based on such surgery, an October 2012 rating decision assigned a temporary 100 percent total disability rating for convalescence under 38 C.F.R. § 4.30 from December 19, 2007, to March 31, 2008.

Thereafter, an April 2009 VA pain clinic report revealed left lower extremity pain but symmetrical deep tendon reflexes, a normal sensory examination, and a negative straight leg raising test.  The impression included mild to moderate localized lower back pain on the left side without radicular symptoms, and the examiner stated that the Veteran's prior lower back pain and right lower extremity pain had "resolved almost completely following [the above referenced] lumbar surgery in 2007." 

At a June 2011 VA examination, the reported history was negative for numbness, paresthesias, or leg or foot weakness.  The Veteran did describe pain on both sides of the lumbar spine that included radiation, as well as pain and numbness, down both legs.  The pain was described as mild, daily, and constant.  The physical examination revealed a normal gait; no thoracolumbar ankylosis; and no spasm, atrophy, guarding, tenderness, or weakness.  Motion of the thoracolumbar spine was to 70 degrees of flexion; 25 degrees of extension, and 30 degrees of left and right lateral rotation and flexion.  There was no objective evidence of pain or additional limitations after repetitive motion.  Reflexes and sensation in the lower extremities were normal.  The examiner stated that the Veteran's back disability had no effect on occupational functioning but limited his ability to sit or stand for long periods of time. 

The reports from the February 2012 VA examination reflected a history by the Veteran of on the job injuries involving the back from 2001 to 2006.  He described flare-ups impacting functioning of his back when his pain is more severe than other days.  Motion in the lumbar spine was to 85 degrees of flexion with objective evidence of pain beginning at 50 degrees; extension to 20 degrees with objective evidence of pain beginning at 20 degrees; left and right lateral flexion to 25 degrees with objective evidence of pain beginning at 25 degrees; and left and right lateral rotation to 25 degrees with objective evidence of pain beginning at 25 degrees.  Repetitive motion resulted in no additional loss of motion.  There was tenderness to palpation of the lumbar region but no guarding or muscle spasms.  Testing revealed normal strength and sensation in the lower extremities and the straight leg raising test was negative, thereby not indicating radiculopathy.  The examiner specifically noted that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy and that he had no other neurologic abnormalities, to include bowel or bladder problems.  He also noted that the Veteran did not have IDS, and nerve conduction studies of the lower extremities were negative.  

The examiner remarked that the subjective complaints of left lower extremity numbness and decreased vibration did not produce any functional incapacity of the extremity and that the Veteran had "very brisk" lower extremity reflexes and excellent sensitivity response to Babinski testing.  The examiner also remarked that the April 2007 magnetic resonance imaging revealed multi-facet arthrosis but no residuals of a [service-connected] compression fracture and that the degenerative changes and disc bulging shown on such imaging were unrelated to his past [service-connected] compression fracture.   

Review of the additional VA outpatient treatment reports contained in the Virtual VA file dated through August 2012 do not contain findings pertinent to the service-connected lumbar spine describing a level of disability therein significantly different than that demonstrated on the reports from the VA examinations discussed above.  

Applying the pertinent legal criteria to the facts set forth above, an increased rating under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes would require limitation of thoracolumbar flexion to 30 degrees, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of IDS having a total duration of at least four weeks during a 12 month period.  Such findings are simply not shown at any time during the appeal period.  

In this regard, at the October 2007 and June 2011 VA examinations, it was specifically noted by the examiner that there was no thoracolumbar ankylosis, and there is otherwise no clinical evidence reflective of such.   Moreover, throughout the course of the appeal, the evidence demonstrates that the Veteran is capable of thoracolumbar spine motion.  Therefore, an increased rating based on favorable ankylosis of the entire thoracolumbar spine is not warranted.

Furthermore, the Board finds that the evidence likewise fails to show limitation of thoracolumbar flexion to 30 degrees, to include in consideration of additional symptomatology such as pain, weakened movement, excess fatigability, or incoordination.  In this regard, at the October 2007 VA examination, the Veteran had forward thoracolumbar flexion to 90 degrees with objective evidence of pain, and forward flexion was to 70 degrees at the June 2011 VA examination.  At the February 2012 VA examination, flexion in in the lumbar spine was to 85 degrees with objective evidence of pain beginning at 50 degrees.  In addition, repetitive motion did not result in any additional loss of flexion at any of the examinations discussed above.  

Therefore, while the Board has properly considered the effects of pain and other symptomatology in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, the reports from the examinations conducted above document consideration of these principles, and there is no indication that the Veteran's thoracolumbar flexion is limited to 30 degrees or more, even in consideration of such principles.  In this regard, the undersigned has considered the contention by the Veteran's representative in his May 2014 brief that that the VA examiner who conducted the February 2012 examination did not properly acknowledge flare-ups that are productive of additional functional loss of motion and movement.  However, the reports from this examination specifically reference the Veteran's complaints of flare-ups involving pain being more severe on some days than others, and the record otherwise contains sufficient clinical evidence for the undersigned to make an assessment as to whether the service connected back disability involves the additional limitation of flexion required for increased compensation.  As such, a rating in excess of 20 percent based on limitation of motion is not warranted.

As for increased compensation under the Formula for Rating IDS Based on Incapacitating Episodes, the February 2012 VA examination reports specifically noted that the Veteran did not have IDS.  There is otherwise no competent evidence that the Veteran has IDS, much less incapacitating episodes of this condition having a total duration of at least four weeks during a 12 month period.  Therefore, increased compensation cannot be assigned on the basis of IDS.  

Pertinent to any associated neurologic impairment, in particular, neural deficiencies in the lower extremities for which service connection is claimed, it is clear from the reports from the February 2012 VA examination-conducted in part for the specific purpose of determining whether the service connected lumbar spine disability includes such residuals-that there is simply no objective evidence that any neural deficiencies currently exist in the lower extremities.  In this regard, the straight leg raising test was negative; there was normal strength and sensation in the lower extremities; the nerve conductions studies of the lower extremity were negative; and the examiner noted that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  Such findings were also consistent with those in pertinent part from the June 2011 VA examination, at which time the reported history was negative for numbness, paresthesias, or leg or foot weakness and the physical examination findings reflected normal reflexes and sensation in the lower extremities, as well as the April 2009 VA pain clinic report that revealed a normal sensory examination, a negative straight leg raising test, and an impression of mild to moderate localized lower back pain on the left side without radicular symptoms. 

The Board recognizes the VA clinical reports dated in 2007 reflecting lower extremity pain/radiculopathy, and that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.)  

While the undersigned has considered the authority set forth above, the record-to include the April 2009 VA pain clinic assessment that the lower back pain and right lower extremity pain had "resolved almost completely" following such surgery-clearly reflects that any lower extremity pain/radiculopathy was resolved by the December 2007 surgery.  Such surgery was for the back disability shown by the April 2007 VA magnetic resonance imaging that the examiner who conducted the October 2007 VA and February 2012 examinations found to be not related to service-connected disability.  [Given this conclusion, it unclear why the temporary 100 percent rating under 38 C.F.R. § 4.30 was assigned on the basis of the December 2007 surgery; however, the propriety of this rating will not be addressed herein and the undersigned does not intimate that this award of benefits under 38 C.F.R. § 4.30 should be reversed.]  There is no competent medical opinion contradicting the opinion by the VA examiner in this regard, and the undersigned otherwise finds that that there is sufficient evidence of record, to include by way of the Veteran's own statements conceding post-service injuries to the back, to separate any radicular/lower extremity symptoms shown during the appeal period from the service connected lumbar spine disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In short, the Board finds that no neural deficiencies of either lower extremity have been demonstrated during the appeal period which may be attributed to an in-service event, symptomatology, or pathology, or to the service connected lumbar spine disability, to include by way of aggravation.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

In sum and based on the analysis above, the rating criteria for a rating in excess of 20 percent for residuals of a compression fracture at L1 and L3, status post laminectomy are not met, aside from the period during which a temporary 100 percent total disability rating for convalescence was assigned under 38 C.F.R. § 4.30 from December 19, 2007, to March 31, 2008.  38 C.F.R. § 4.71a, DC 5242.  In making this determination above, entitlement to increased compensation on the basis of a staged rating for any discrete periods of times has been considered but has not been demonstrated.  See Hart, supra.  

The undersigned has also carefully considered the Veteran's contentions with respect to the nature of his service-connected lumbar spine disability in rendering the determinations above, and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned for his service-connected lumbar spine disability at issue.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability addressed above.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected back disability at issue.  

Moreover, the matter of the etiology of neural deficiencies in the lower extremities requires knowledge of a complex internal physical process pertaining to the nature and causes of such pathology, which is beyond the scope of the Veteran or his representative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the Veteran and his representative, as laypersons, are not competent to render an opinion as to whether any neural deficiencies in the lower extremities are related to service or the service connected lumbar spine disability, the Board accords any statements by them in this regard no probative weight. 

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected back disability with the established criteria found in the rating schedule.  The Board finds that this disability is fully addressed by the rating criteria under which such are rated.  In short, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his service-connected residuals of a compression fracture at L1 and L3, status post laminectomy, and there are no additional symptoms.     

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's back disability.  This service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's 20 percent rating contemplates his functional loss, to include limited range of motion, as a result of his back symptomatology.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected lumbar spine disability at issue is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The matter of entitlement to TDIU will be addressed in following section of this decision.   

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for residuals of a compression fracture at L1 and L3, status post laminectomy, aside from the period during which a temporary 100 percent total disability rating for convalescence was assigned under 38 C.F.R. § 4.30 from December 19, 2007, to March 31, 2008, as well as entitlement to service connection for neural deficiencies of the right and left lower extremity; as such, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.   

B.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356   (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medial one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Flores v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service connected disabilities but the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).   

The service connected disabilities consist of depressive disorder, rated as 30 percent disabling; residuals of a post-compression fracture at L1 and L3, status post laminectomy, rated as 20 percent disabling (with this rating affirmed above); and a postoperative right inguinal hernia and dog bite scar of the left thigh, each rated as noncompensable.  The service connected disabilities combine to be 40 percent disabling.  As such, the Veteran does not meet the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In his VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) filed in September 2007, the Veteran reported education through four years of high school and work experience as a mechanic and truck driver.  He reported therein that he became too disabled to work in July 2007. 

With respect to his service connected psychiatric disorder, at the most recent VA psychiatric examination conducted in May 2008, the Veteran's Global Assessment of Functioning (GAF) score was 60.  GAF scores reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).  Under DSM-IV, a GAF score of 60 is reflective of moderate difficulty in occupational functioning; as such, this score does not reflect the "inability to secure and follow a substantially gainful occupation" required for a grant of TDIU under 4.16(b).

In conjunction with the February 2012 VA examination of the spine, examinations were conducted to determine the severity of his service connected right inguinal hernia and dog bite scar of the left thigh.  With respect to a right hernia, the physical examination revealed no evidence of this condition.  As for the service-connected scarring, such was described as being superficial and nonlinear, and this scarring was said to not be painful, unstable, or result in any other complications or disability.  

The Board recognizes that the SSA has determined that the Veteran is disabled due to a back disorder and affective/mood disorder.  However, the Board is not bound by decisions of other agencies, but instead is bound by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c).  As such, while SSA records are pertinent, the VA has its own laws and regulations to consider in making the determination at issue, and is bound by such laws and regulations.  Id.  Therefore, a finding of unemployability or total disability by the SSA is not binding on VA.  See, e.g. Faust, supra.  

With respect to evidence addressing the functional impact of the Veteran's service connected disabilities, the most specific evidence in this regard is the conclusion by the VA examiner who conducted the February 2012 examination that the Veteran was not functionally incapacitated due to his connected low back disability, right inguinal hernia, or dog bite scar of the left thigh.  There is no medical or other competent opinion of record contradicting this conclusion.  

The sole fact that a claimant, as in the instant case, become unemployed or has difficulty obtaining employment is not sufficient for a grant of TDIU, and a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  As such, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  In this case, the weight of the evidence is simply against the conclusion that the Veteran's service connected disabilities render him incapable of working with consideration of his employment and educational history 

In short therefore, and for the reasons stated above, the Board finds that the probative weight of the negative evidence, in particular, the GAF score following the May 2008 VA psychiatric examination representing the functional impact of the service connected psychiatric disability, and the conclusions following the February 2012 VA examination as to the functional impacts of the connected low back disability, right inguinal hernia, and dog bite scar of the left thigh, exceeds that of the positive with respect to the claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable with respect to this issue, and the claim for TDIU must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 49. 




ORDER

A rating in excess of 20 percent for residuals of a compression fracture at L1 and L3, status post laminectomy (aside from the period during which a temporary 100 percent total disability rating for convalescence was assigned under 38 C.F.R. § 4.30 from December 19, 2007, to March 31, 2008) is denied. 

Service connection for neural deficiencies of the right lower extremity is denied.  

Service connection for neural deficiencies of the left lower extremity is denied. 

Entitlement to TDIU is denied. 





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


